DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 7/1/2019. Claims 1-12 are pending.

Priority
	Applicant’s claim for priority from foreign application no. CN201710008407.2 filed 1/5/2017, CN201710064623.9 filed 2/4/2017, and PCT/CN2018/071276 filed 1/4/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/2019, 1/29/2020, and 8/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding claim 1 limitation “wherein the first constructor parameters comprise a check equation, the check equation is an empty set or comprises a first element representing a check-required information bit position and a second element representing a check bit position”, given that this limitation recites the non-inclusive term “or”, if it is interpreted that the check equation is an empty set, it is unclear how the first element and second element can correspond to their respective vectors as recited later in the claim. In order to further examination based on the merits of the claim, it is interpreted that the check equation comprises a first element and a second element. Additionally, it is unclear what “an addition modulo 2 vector of the first vector and the second vector make true that” and “a third Hamming weight of the addition modulo 2 vector” are referring to. Clarification is required.

Independent claims 5 and 9 are rejected are rejected according to the same reasons given above for claim 1.

	Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claims 1, 5, and 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing independent claim 5, the claim(s) recite(s) mathematical concepts in Step 2A Prong 1 according to the limitations “perform parity check polar (PC-polar) coding on the to-be-coded information bits based on first constructor parameters, to obtain a coded bit sequence, wherein the first constructor parameters comprise a check equation, the check equation is an empty set or comprises a first element representing a check-required information bit position and a second element representing a check bit position, the first element corresponds to a first vector in a generator matrix for PC-polar codes, the second element corresponds to a second vector in the generator matrix, the first vector, the second vector, and an addition modulo 2 vector of the first vector and the second vector make true that, if a first Hamming weight of the first vector is the same as a second Hamming weight of the second vector, a third Hamming weight of the addition modulo 2 vector is greater than the first Hamming weight and greater than the second Hamming weight, or if the first Hamming weight is different from the second Hamming weight, the third Hamming weight is greater than a smaller one of the first Hamming weight and the second Hamming weight”. In view of the instant specification, 

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The recited steps of “obtain to-be-coded information bits” and “configured to send the coded bit sequence obtained” are extra-solution activity to the judicial exception, and hence these features are not indicative of integration into a practical application. The elements “processor” and “transmitter” are merely implementing the abstract idea identified above.

The claim(s) does/do not include additional elements Step B that are sufficient to amount to significantly more than the judicial exception. The claim recites steps of obtaining information bits to be coded and transmitting the coded bit sequence. These steps constitute the extra solution of pre-solution (obtaining information bits to be coded) and post-solution activity (transmitting the coded bit sequence) and does not constitute significantly more. Furthermore, the elements “processor” and “transmitter” are generic and conventional computer components as evidenced by Niu et al. (20080225819, pub. Sep. 18, 2008), par. [0053]), and merely implementing the abstract idea identified above.

Independent claim 1 is the method claim corresponding to claim 5 and is therefore according to the same reasons given above for claim 5.



This judicial exception is not integrated into a practical application under Step 2A Prong 2. The recited steps of “obtaining to-be-coded information bits” and “configured to sending the coded bit sequence” are extra-solution activity to the judicial exception, and hence these features are not indicative of integration into a practical application. The 

The claim(s) does/do not include additional elements Step B that are sufficient to amount to significantly more than the judicial exception. The claim recites steps of obtaining information bits to be coded and sending the coded bit sequence. These steps constitute the extra solution of pre-solution (obtaining information bits to be coded) and post-solution activity (sending the coded bit sequence) and does not constitute significantly more. Furthermore, the element “computer-readable storage medium” is a generic and conventional computer component as evidenced by Niu et al. (20080225819, pub. Sep. 18, 2008), par. [0053]), and merely implementing the abstract idea identified above.

Claims 2-4, 6-8, and 10-12 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claims and addressed in the rejection of the independent claims. A specific abstract idea is an abstract idea and is not eligible for patent protection without significantly more recited in the claim. 

Furthermore, claims 3, 4, 7, 8, 11, and 12 recite additional mathematical concepts being performed on the abstract idea identified in their corresponding independent claims. Hence, these limitations are an abstract idea.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (20150222295, pub. Aug. 6, 2015), hereinafter “Li”, in view of Hadi et al. (NPL: “On Enhancing the Minimum Hamming Distance of Polar Codes”, pages 1-5, IEEE, New York, 2016), hereinafter “Hadi”.

Regarding independent claim 5, Li discloses:
A coding apparatus (see Li, Fig 5, par. [0110]: encoding device), comprising: 
a processor (see Li, Fig 5, par. [0115]: processing unit 502), configured to: 
obtain to-be-coded information bits (see Li, Fig 5, par. [0115]: A processing unit 502 is configured to obtain a sorting value of each check bit of the first-level encoded code word, and adjust each check bit to a corresponding position according to the sorting value of each check bit); 
perform parity check polar (PC-polar) coding on the to-be-coded information bits based on first constructor parameters, to obtain a coded bit sequence (see Li, Fig 1, par. [0072]: Perform, according to a second-level encoding method, second-level encoding on the first-level encoded code word after positions of the check bits are adjusted, and see par. [0073]: the second-level encoding method of the encoding device is a Polar encoding method, and see par. [0055]: Obtain a sorting value of each check bit of the first-level encoded code word, and adjust each check bit to a corresponding position according to the sorting value of each check bit), wherein the first constructor parameters comprise a check equation, the check equation is an empty set or comprises a first element representing a check-required information bit position and a second element representing a check bit position (see Li, par. [0056]: The sorting value refers to a value of S when the check bit is related to first S information bits of the information bits in the first-level encoded code word, and see par. [0058]: after detecting the sorting value of each check bit, adjusts, according to the sorting value of each check bit, each check bit separately to a next position of an 5th information bit corresponding to the check bit according to a specific sequence, and see par. [0059]: if two check bits a and b have the same sorting value, for example, the sorting value is 3, after the check bit a is adjusted to be after a third information bit and before a fourth information bit of the information bits, the check bit b may be adjusted to be after the check bit a and before the fourth information bit, or may be adjusted to be after the third information bit and before the check bit a, and see also par. [0064]), the first element corresponds to a first vector in a generator matrix for PC-polar codes, the second element corresponds to a second vector in the generator matrix (see Li, par. [0053]: In the generator matrix, the first 1008 columns may be deemed as a unit matrix, and elements of the last 16 columns are check bits of the CRC check bits.  In other words, the generator matrix may be deemed as [I PCRC], where I is a 1008 x 1008 unit matrix, and PCRC is a 1008 x 16 matrix, and see par. [0054]: The 1008 bits of the information bits are used as a row vector n), and …
… a transmitter, configured to send the coded bit sequence obtained by the processor (see Li, Fig 5, par. [0124]: A sending unit 503 is configured to send the second-level encoded code word to a decoding device).

Li does not disclose:
… the first vector, the second vector, and an addition modulo 2 vector of the first vector and the second vector make true that, if a first Hamming weight of the first vector is the same as a second Hamming weight of the second vector, a third Hamming weight of the addition modulo 2 vector is greater than the first Hamming weight and greater than the second Hamming weight, or if the first Hamming weight is different from the second Hamming weight, the third Hamming weight is greater than a smaller one of the first Hamming weight and the second Hamming weight; and …

However, Hadi discloses:
… the first vector, the second vector, and an addition modulo 2 vector of the first vector and the second vector make true that, if a first Hamming weight of the first vector is the same as a second Hamming weight of the second vector, a third Hamming weight of the addition modulo 2 vector is greater than the first Hamming weight and greater than the second Hamming weight, or if the first Hamming weight is different from the second Hamming weight, the third Hamming weight is greater than a smaller one of the first Hamming weight and the second Hamming weight (see Hadi, page 2 Col 2, equations  6 and 7, lines 11-14: The Hamming weights of the rows take weights 20 … 2n. The weight distributions can be found by (6), and see lines 16-18: The sum of the weight frequencies inside the generator matrix GN- equals to the block length (7), and see line 29: “A(1) = 1,A(2) = 3,A(4) = 3”, where A(4) is greater than A(1), and A(1) and A(2) are different); and …

Li and Hadi are analogous arts, because they are about polar encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Li, with the feature of Hadi in which Hamming weight distributions are found for a generator matrix where a third Hamming weight is greater than the first Hamming weight, and where the first Hamming weight and second Hamming weight are different as discloses by Hadi, with the motivation to achieve superior FER performance, as disclosed by Hadi in page 5, Col 2, lines 1-2.

Independent claim 1 is the method claim corresponding to claim 5 and is therefore according to the same reasons given above for claim 5.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (20150222295, pub. Aug. 6, 2015), in view of Hadi (NPL: “On Enhancing the Minimum Hamming Distance of Polar Codes”, pages 1-5, IEEE, New York, 2016), and further in view of Gross et al. (20160013810, pub. Jan. 14, 2016), hereinafter “Gross”.

Regarding independent claim 9, Li discloses:
… obtaining to-be-coded information bits (see Li, Fig 5, par. [0115]: A processing unit 502 is configured to obtain a sorting value of each check bit of the first-level encoded code word, and adjust each check bit to a corresponding position according to the sorting value of each check bit); 
performing parity check polar (PC-polar) coding on the to-be-coded information bits based on first constructor parameters, to obtain a coded bit sequence (see Li, Fig 1, par. [0072]: Perform, according to a second-level encoding method, second-level encoding on the first-level encoded code word after positions of the check bits are adjusted, and see par. [0073]: the second-level encoding method of the encoding device is a Polar encoding method, and see par. [0055]: Obtain a sorting value of each check bit of the first-level encoded code word, and adjust each check bit to a corresponding position according to the sorting value of each check bit), wherein the first constructor parameters comprise a check equation, the check equation is an empty set or comprises a first element representing a check-required information bit position and a second element representing a check bit position (see Li, par. [0056]: The sorting value refers to a value of S when the check bit is related to first S information bits of the information bits in the first-level encoded code word, and see par. [0058]: after detecting the sorting value of each check bit, adjusts, according to the sorting value of each check bit, each check bit separately to a next position of an 5th information bit corresponding to the check bit according to a specific sequence, and see par. [0059]: if two check bits a and b have the same sorting value, for example, the sorting value is 3, after the check bit a is adjusted to be after a third information bit and before a fourth information bit of the information bits, the check bit b may be adjusted to be after the check bit a and before the fourth information bit, or may be adjusted to be after the third information bit and before the check bit a, and see also par. [0064]), the first element corresponds to a first vector in a generator matrix for PC-polar codes, the second element corresponds to a second vector in the generator matrix (see Li, par. [0053]: In the generator matrix, the first 1008 columns may be deemed as a unit matrix, and elements of the last 16 columns are check bits of the CRC check bits.  In other words, the generator matrix may be deemed as [I PCRC], where I is a 1008 x 1008 unit matrix, and PCRC is a 1008 x 16 matrix, and see par. [0054]: The 1008 bits of the information bits are used as a row vector n), and …
… sending the coded bit sequence (see Li, Fig 5, par. [0124]: A sending unit 503 is configured to send the second-level encoded code word to a decoding device).

Li does not disclose:
A non-transitory computer-readable storage medium storing instructions that, when executed on a computer, cause the computer to perform a coding method comprising: …
… the first vector, the second vector, and an addition modulo 2 vector of the first vector and the second vector make true that, if a first Hamming weight of the first vector is the same as a second Hamming weight of the second vector, a third Hamming weight of the addition modulo 2 vector is greater than the first Hamming weight and greater than the second Hamming weight, or if the first Hamming weight is different from the second Hamming weight, the third Hamming weight is greater than a smaller one of the first Hamming weight and the second Hamming weight; and …

	However, Hadi discloses:
… the first vector, the second vector, and an addition modulo 2 vector of the first vector and the second vector make true that, if a first Hamming weight of the first vector is the same as a second Hamming weight of the second vector, a third Hamming weight of the addition modulo 2 vector is greater than the first Hamming weight and greater than the second Hamming weight, or if the first Hamming weight is different from the second Hamming weight, the third Hamming weight is greater than a smaller one of the first Hamming weight and the second Hamming weight (see Hadi, page 2 Col 2, equations  6 and 7, lines 11-14: The Hamming weights of the rows take weights 20 … 2n. The weight distributions can be found by (6), and see lines 16-18: The sum of the weight frequencies inside the generator matrix GN- equals to the block length (7), and see line 29: “A(1) = 1,A(2) = 3,A(4) = 3”, where A(4) is greater than A(1), and A(1) and A(2) are different); and …

Li and Hadi are analogous arts, because they are about polar encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Li, with the feature of Hadi in which Hamming weight distributions are found for a generator matrix where a third Hamming weight is greater than the first Hamming weight, and where the first Hamming weight 

The combination of Li and Hadi does not disclose:
A non-transitory computer-readable storage medium storing instructions that, when executed on a computer, cause the computer to perform a coding method comprising: …

However, Gross discloses:
A non-transitory computer-readable storage medium storing instructions that, when executed on a computer, cause the computer to perform a coding method comprising (see Gross, par. [0330]: the memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein, and see par. [0036]: The present invention is directed to polar encoders and decoders for communications): …

Li, Hadi, and Gross are analogous arts, because they are about polar encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Li, with the feature of Hadi in which Hamming weight distributions are found for a generator matrix where a third Hamming weight is greater than the first Hamming weight, and where the first Hamming weight and second Hamming weight are different as disclosed by Hadi, with the feature 

Examiner’s Note
	Dependent claims 2-4, 5-8, and 10-12 do not have prior art rejections because prior arts, either alone or in combination, do not disclose the features recited in the dependent claims. However, these claims are rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gross et al. (20130117344, pub. May 9, 2013) discloses polar codes enabling the use of the lower rate codes, which provide a system benefit from better error-correction capabilities.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111